Citation Nr: 0930390	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of cancer of 
the larynx and a thyroid disorder secondary to exposure to 
radiation, herbicides, and other chemicals to include 
Lewisite (mustard gas).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, that denied the issue on appeal.

The Board previously remanded the case in September 2005 and 
August 2006.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his status postoperative laryngeal 
cancer with partial thyroidectomy was the result of his 
exposure to mustard gas, radiation, and herbicides in 
service.  Although he did not serve in Vietnam, his DD 214 
reflects his undergoing "CBR" (chemical, biological, and 
radiation) training and "CML" (chemical) entry training.  
The Veteran states that while training, he was exposed to 
mustard gas.  He states that he was exposed to different 
types of defoliants and often got drenched with them by 
accident with wind and spray.  He further states that he was 
exposed to radiation several times during his training.  See 
VA Form 21-4138, signed September 2, 2004, as well as the 
notice of disagreement and substantive appeal in this case.  
His service personnel record reflects his military 
occupational specialties as both a "decontamination 
specialist" and an armor crewman.

Development of the Veteran's case has thus far failed to 
document the Veteran's exposure to radiation, herbicides, or 
mustard gas in service.  In both of the prior remands, the 
Board requested that the RO undertake action under the VBA 
Adjudication Manual, M21-1, Part 3, Chapter 5, Subchapter II, 
§ 5.18, pertaining to exposure to mustard gas.  It appears 
that neither remand resulted in the exact action requested, 
although the Board recognizes that, one month after its 
second remand, the portion of the M21-1 that the Board relied 
upon in that remand was made obsolete and due to changes 
effective in September 2006.  However, the requirements of 
the changes were also not observed, as discussed more fully 
below.  Consequently, another remand is required to ensure 
that proper development is completed.  See Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the Veteran the right to compliance with the 
remand orders).  The Board regrets the additional delay that 
will result from another remand of this appeal, but the Board 
finds that a remand is necessary to ensure that the Veteran 
is afforded full compliance with the statutory duty to 
assist.  See 38 U.S.C.A. § 5103A.  

The current guidance for claims for service connection for 
disabilities resulting from exposure to mustard gas are found 
in M21-1MR, Part IV, Subpart ii, Chapter 1, Section F (change 
date effective September 29, 2006).  Topic 22 of that Section 
states that if the Compensation and Pension Service (or C&P 
Service) reports, as here, that the Veteran is not listed in 
the DoD database, the RO is to mail documentation of the 
Veteran's exposure to the C&P Service at the following 
address:

Department of Veterans Affairs
Compensation and Pension Service (212)
Attention:  Mustard Gas Manager
810 Vermont Ave., NW
Washington, DC  20420.  

A lengthy list of documentation that should be included is 
provided.  Upon receipt, C&P Service will forward this 
documentation to the Deployment Health Directorate for a 
determination regarding exposure.  

In this case, it does not appear that the documentation was 
provided to the C&P Service, and, as such, the case must be 
remanded to permit this evidentiary development.  

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2008); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to mustard gas exposure 
or other toxic exposure.  See Combee, supra.  

For purposes of submitting a claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Court of Appeals for 
Veterans Claims has held that lay evidence of in-service 
exposure must, initially, be assumed as true.  The Court has 
also held that whether the Veteran meets the requirements of 
this regulation, including whether the Veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts.  At that point, the Board must consider the 
credibility of the Veteran's averments in light of all the 
evidence in the file.  See Pearlman v. Gober, 11 Vet. App. 
443 (1998).  This holding generally comports with other 
jurisprudence pertaining to the Board's role as fact finder.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Thus, if the Board finds that the Veteran was not exposed to 
the toxic agent in the required manner, then he will not be 
offered the presumption of service connection afforded in the 
applicable regulation.

It is noted in that regard, that the claims file contains an 
August 2001 VA examination report stating that the Veteran 
did not have an extensive history of smoking and alcohol use, 
which were said to be the main causes for laryngeal cancer.  
The examiner noted that the Veteran did give a history of 
exposure to chemicals as well as radiation in the army and it 
was possible that these exposures also contributed to the 
cancer.  The examiner added, "It is impossible to prove or 
disprove this."  It is not clear whether the examiner was 
opining that no medical opinion on probable etiology could 
reasonably be offered, or merely noting that proof to a 
certainty, which is not required by the regulations, was 
impossible.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Under the circumstances of this case, the Board finds that 
another examination is also necessary to determine whether 
the Veteran's cancer can be related to service by way of his 
alleged exposure to mustard gas, due to the initial 
assumption of truth afforded to the lay evidence of such 
exposure, discussed supra.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:


1.  The RO should complete the steps for developing 
claims for service connection for disabilities 
resulting from exposure to mustard gas found in 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 
or if obsolete, whatever VBA guidance is current at 
the time of the RO's action.  Under the current 
guidance, this includes observing the instruction 
at Topic 22 to mail documentation of the Veteran's 
exposure to the C&P Service at the following 
address:

Department of Veterans Affairs
                    Compensation and Pension Service (212)
               Attention:  Mustard Gas Manager
               810 Vermont Ave., NW
               Washington, DC  20420.  

Upon receipt, C&P Service will forward the 
documentation to the Deployment Health Directorate 
for a determination regarding exposure.  

2.  After any additional evidence has 
been obtained and associated with the 
file, AMC must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an appropriate 
examination by an appropriate physician 
to show the etiology of cancer of the 
larynx and a thyroid disorder. 

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.
The examiner must specifically address 
the following medical question:

Assuming hypothetically that the 
Veteran was exposed to mustard gas in 
service to the extent that he alleges, 
would it be unlikely, likely, or at 
least as likely as not (examiner to 
choose one) that the Veteran's post-
operative cancer of the larynx and 
thyroid disorder is related to his 
period of service? 
If the examiner is unable to make the 
requested determination based upon the 
existing evidence, then he or she should 
so state.  A complete rationale for any 
opinions expressed should be provided.

3.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC should implement 
corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim of entitlement to 
service connection for post-operative 
cancer of the larynx and thyroid 
disorder.  If the benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




